Exhibit 10.2

 

 

 

Bond Delivery Agreement

 

 

AVISTA CORPORATION

to

UNION BANK, N.A.,

as Administrative Agent

 

 

Dated as of February 11, 2011

 

 

Relating to

First Mortgage Bonds, Collateral Series 2011A

 

 

 

 

 



--------------------------------------------------------------------------------

THIS BOND DELIVERY AGREEMENT, DATED AS OF FEBRUARY 11, 2011, BETWEEN AVISTA
CORPORATION, a Washington corporation (the “Company”), and Union Bank, N.A., as
Administrative Agent (the “Agent”) under the Credit Agreement, dated as of
February 11, 2011, among the Company, the lenders party thereto (the “Lenders”),
The Bank of New York Mellon, KeyBank National Association and U.S. Bank National
Association, as Co-Documentation Agents, Wells Fargo Bank, National Association,
as Syndication Agent and an Issuing Bank, and Union Bank, N.A., as Agent and an
Issuing Bank, as amended, supplemented or otherwise modified from time to time
(the “Credit Agreement”).

WHEREAS, the Company has entered into the Credit Agreement and may from time to
time borrow thereunder or request the issuance of letters of credit thereunder
in accordance with the provisions thereof; and

WHEREAS, the Company has established its First Mortgage Bonds, Collateral Series
2011A, in the aggregate principal amount of $400,000,000 (the “Bonds”), to be
issued under and in accordance with, and secured by, the Mortgage and Deed of
Trust, dated as of June 1, 1939, as heretofore amended and supplemented and as
further supplemented by the Fifty-first Supplemental Indenture, dated as of
February 1, 2011 (the “Fifty-first Supplemental Indenture”), of the Company to
Citibank, N.A., as successor trustee (the “Trustee”), such Mortgage and Deed of
Trust, as so amended and supplemented, being hereinafter sometimes called the
“Mortgage” (all capitalized terms used herein without definition having the
meanings assigned to them in the Fifty-first Supplemental Indenture); and

WHEREAS, the Company proposes to issue and deliver to the Agent, for the benefit
of the Lenders, the Bonds in order to provide the benefit of the lien of the
Mortgage as security for the obligation of the Company under the Credit
Agreement to pay the Obligations;

NOW, THEREFORE, in consideration of the premises, of certain agreements of the
Lenders party to the Credit Agreement, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Agent hereby agree as follows:

ARTICLE I

THE BONDS

SECTION 1.1. Delivery of Bonds.

In order to provide the benefit of the lien of the Mortgage as security for the
obligation of the Company to pay the Obligations, as aforesaid, the Company
hereby delivers to the Agent Bonds in the aggregate principal amount of
$400,000,000, maturing on February 11, 2015 (or such later date to which such
Stated Maturity shall have been extended as provided in the Fifty-first
Supplemental Indenture) and bearing interest as provided in the Fifty-first
Supplemental Indenture. The obligation of the Company to pay the principal of
and interest on the Bonds shall be deemed to have been satisfied and discharged
in full or in part, as the case may be, to the extent of the payment by the
Company of the Obligations, all as set forth in clause (e) of subsection (II) of
Section 1 of Article I of the Fifty-first Supplemental Indenture and in the
Bonds.



--------------------------------------------------------------------------------

The Bonds are registered in the name of the Agent and shall be owned and held by
the Agent, subject to the provisions of this Agreement, for the benefit of the
Banks, and the Company shall have no interest therein. The Agent shall be
entitled to exercise all rights of bondholders under the Mortgage with respect
to the Bonds.

The Agent hereby acknowledges receipt of the Bonds.

SECTION 1.2. Payments on the Bonds.

Any payments received by the Agent on account of the principal of or interest on
the Bonds shall be distributed by the Agent in accordance with the applicable
provisions of the Credit Agreement, and the Company hereby consents to such
distribution.

ARTICLE II

NO TRANSFER OF BONDS; SURRENDER OF BONDS

SECTION 2.1. No Transfer of the Bonds.

The Agent shall not sell, assign or otherwise transfer any Bonds delivered to it
under this Agreement except to a successor administrative agent under the Credit
Agreement. The Company may take such actions as it shall deem necessary,
desirable or appropriate to effect compliance with such restrictions on
transfer, including the issuance of stop-transfer instructions to the trustee
under the Mortgage or any other transfer agent thereunder.

SECTION 2.2. Surrender of Bonds.

The Agent shall surrender the Bonds to or upon the order of the Company when and
as provided in Article VIII of the Credit Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.1 Definitions

“LC Disbursements”, “Loan Documents” and “Loans” shall have the meanings
specified in the Credit Agreement.

“Obligations” shall mean the obligations of the Company for (a) the due and
punctual payment or reimbursement of (i) the principal of and premium, if any,
and interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans and LC Disbursements, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, and (ii) all other monetary obligations, including
fees, costs, expenses and indemnities, whether primary, secondary, direct,
contingent, fixed or otherwise (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable

 

2



--------------------------------------------------------------------------------

in such proceeding), of the Company to the Lenders and the Agent under the
Credit Agreement and the other Loan Documents and (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Company under or pursuant to the Credit Agreement and the other Loan Documents.

As used in this Agreement, the words “include”, “includes” and “including” are
not limiting.

SECTION 3.2. Governing Law

This Agreement shall be governed by and construed in accordance with the law of
the State of New York.

 

 

 

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Agent have caused this Agreement to be
executed and delivered as of the date first above written.

 

AVISTA CORPORATION By:  

/s/ Jason R. Thackston

  Name: Jason R. Thackston   Title: Vice President UNION BANK, N.A., as
Administrative Agent By:  

/s/ Bryan P. Read

  Name: Bryan P. Read   Title: Vice President

 

4